    CASE 0:19-cv-01820-MJD-BRT Document 104 Filed 03/12/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,                                 Civ. No. 19-1820 (MJD/BRT)

                             Plaintiff,
                                                         ORDER GRANTING
                     v.                              STIPULATION TO JOINTLY
 NEWS CORPORATION, NEWS AMERICA                         PROPOSE AMENDED
 MARKETING FSI L.L.C., and NEWS                        SCHEDULING ORDER
 AMERICA MARKETING IN-STORE
 SERVICES L.L.C.,

                             Defendants.



      Based upon the Parties’ Stipulation to Jointly Propose an Amended Scheduling

Order (Doc. No. 102), IT IS HEREBY ORDERED that:

      The Stipulation to Jointly Propose an Amended Scheduling Order is GRANTED,

and all deadlines in the current Pretrial Scheduling Order (Doc. No. 36) shall be

temporarily adjourned.



Dated: March 12, 2020                      s/ Becky R. Thorson
                                           BECKY R. THORSON
                                           U.S. Magistrate Judge
